In an action to rescind a contract for the exchange of real property, Irvlor Realty Corporation and Donald H. Jaffey appeal from so much of a judgment as dismisses the complaint after trial, and from so much of the findings of fact and conclusions of law as directs the entry of judgment dismissing the complaint. 62-114 Imlay Street Corp. cross-appeals from so much of said judgment as dismisses its counterclaims against Jaffey, and from so much of said findings of fact and conclusions of law as directs the entry of judgment dismissing said counterclaims. Judgment unanimously affirmed, without costs. No opinion. Appeals from findings of fact and conclusions of law dismissed. No separate appeal lies from findings of fact and conclusions of law. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.